DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. in Japan Patent No. 2012-187,591 (cited in the most recent IDS by Applicant) in view of Herpst in U.S. Patent No. 6,270,222.  Noda et al. discloses a laser processing head (element 1A) including an optical path (shown in figure 1); a transparent protector (element 5), and an infrared sensor (element 7), capable of detecting infrared radiation from 8 to 14 microns (see paragraphs 24 and 33) that is considered to be a temperature sensor.  Noda et al. does not disclose that the transparent protector is detachable.  Herpst et al. teaches a protection window (element 19 considered to be a transparent protector) that is removable independently of a lens to replace the protection window (see column 11, lines 59-67).  It would have been obvious to adapt Noda et al. in view of Herpst to provide this to replace the transparent protector.  Regarding claim 6, Noda et al. discloses a laser processing head (element 1A) including an optical path (shown in figure 1); a transparent protector (element 5), and an infrared sensor (element 7), capable of detecting infrared radiation from 8 to 14 microns (see paragraphs 24 and 33) that is considered to be a temperature sensor, and a personal computer PC (unidentified with a numeral; see paragraph 24) .  Noda et al. does not disclose that the transparent protector is detachable.  Herpst et al. teaches a protection window (element 19 considered to be a transparent .
Claims 2,3,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. in view of Herpst as applied to claims 1 and 6 above, and further in view of Horikiri in U.S. Patent Application Publication No.  2020/0388546 and Grapov et al. in U.S. Patent Application Publication No. 2016/0368089. Noda et al. discloses using a fiber laser to perform welding (see paragraph 24). Grapov et al. teach using a fiber laser with the wavelength in the near-infrared range(see paragraph 36) in association with a laser welding head. Horikiri teaches using the peak wavelength of blackbody radiation to determine the black body temperature (see paragraph 43).  It would have been obvious to adapt Noda et al. in view of Herpst , Horikiri and Grapov et al. to provide this to determine the temperature of the dust adhering to the glass plate.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. in view of Herpst as applied to claims 1 and 6 above, and further in view of Hokodate et al. in U.S. Patent No. 6,353,203.  Hokodate et al. teach using a temperature sensor (26) that is buried in a lens holder (holder of a transmissive element) to measure the temperature of the lens and generate a lens temperature signal (see column 17, line 66 to column 18,line 4).  It would have been obvious to adapt Noda et al. in view of Herpst and Hokodate et al. to .
Allowable Subject Matter
Claims 4,9,11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japan Patent No. 2-006,093 discloses using infrared temperature sensors to measure the temperature of a lens. Sakamoto in U.S. Patent No. 7,116,501 discloses a temperature sensor in a holding part of the optical element (see column 5,line 61 to column 6, line 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761